Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS CASENO:

Belkis — Brito

V.
Carrington Mortgage .
Wook
Of xs
iu. © oO
6 -- O2
mO {2 eu
ban Qe
l Neo — x ke
=p 6 6S
bee BE
wt me “vy
Oo m= O88
ed

COMPLAINT AND DEMAND FOR JURY TRIAL

INTRODUCTION

1- The plaintiff Belkis — Brito brings this action as described in the pargraph set fort herein
The complaint alleges the defendant Carrington mortgage breachec of the terms of
certain mortgage noted herein , given by plaintiff as secured by real sroperty located at
the 91 high street , Lawrence , ma 01841. Defendant breach resulter in an allegedly void
foreclosure of said mortgage , and the subsequent void mortgage fo: :closure sale ( as the

recent First Circuit court of Appeal ruling in the case : THOMPSO?’S V. JMORGAN

CHASE BANK N.A case no : 18-1559), the court void the foreclos ires because
violation of proper noticing requirements .
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 2 of 10

2- The plaintiff respectfully moves this honorable court find the defenc<nt breached the
terms of the mortgage and further find said for closure sale to be void as the result of said
breach, enjoin the defendant from conveyance of the subject propert’ pending the
determination by this court verifying the validity of any underlining «ale.

JURISDICTION AND VENUE

3- This Honorable court has the subject matter jurisdiction since the plrintiff and the
defendant are in different states and also the amount of the controversy exceeding the
limits for the damage s, the plaintiff home value more than $ 450,069.0 .

‘es

PARTIES

4- The plaintiff is a natural person residing at the 91 High street , Law: snce — MA, 01841

5- The Carrington Mortgage Services usual place of the business at the 1600 South
Douglass Road , suite 200-A, Anaheim , CA , 92806.

4

FACTS
6-

]-

Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 3 of 10

The Plaintiff is the owner of the property located at the 91 High stre::, Lawrence — Ma-
01841.

On the December 5, 2008 recorded at the Essex county registry of d.2d in book 11400,
the Defendant claimed auction the plaintiff home on the date of the iJovember 19, 2019,
the

The Defendant mortgage loan secured by the property located at the 91

States that the defendant in the case of the foreclosure give adequat~ and timely notice of
the plaintiff as the borrower right to reinstate the area mortgage by curing the default ,
the defendant in the paragraph 9 of the Brito mortgage is req uired to send the plaintiff
the default notice , rights to reinstate the after acceleration notice wich informs the
plaintiff as follows :

ot

n
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 4 of 10

9- On the date of the October 28, 2019 Carrington mortgage defendar.: Carrington
mortgage caused the mortgage foreclosure sale .

10- Plaintiff alleges that any notice sent purporting to the state compliance with paragraph 9
of the brito mortgage failed to contained the required information as described in the said
paragraph and further to state with specificity the conditions plaintif? is required to meet
in order to exercise her right to reinstate the mortgage after accelera‘ion pursuant to the
paragraph 10 of the brito mortgage.

11- As such, The defendant failed to provide plaintiff proper notice of d<fault in breach of the
Brito mortgage contract and are in violation of The g.L.C 183 .section 21 for failure to
first comply with the terms of the mortgage prior exercising the pow=r of sale , rendering
any acceleration , foreclosure , and sale void.

COUNT I
MORTGAGE POWER OF SALE

12- Plaintiff repeat and reincorporate by reference all paragraphs above $s if fully articulated
herein.

13- Massachusetts permits non- judicial foreclosure under the statutory -. ower of sale
contained at the G.L.c.183 section 21 as long as the terms of the mc. ‘gage and the
statutes related to the power of sale are strictly complied with c

ot
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 5 of 10

p
r

14- As emphasized above , the foreclosure by power of sale requires tha’ a foreclosing bank
must comply with the terms of the mortgage ...G.L.c 183 section 21.

15-If a bank fails to strictly comply with the power of sale and the terms of mortgage. Then
a foreclosure is void . USBank .National ASSOCIATION V. Schumacher , 467
Mass,421, 428 (2014).

( Failure to comply strictly with the power of sale renders the foreclosure void )

16- The mortgage given by plaintiffs , secured by the subject property stxtes at paragraph 9 :
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 6 of 10

17-Parapf 9 of the plaintiff mortgage requires that prior to acceleration 2nd foreclosure the
Defendant is required to send the Borrower a Default notice which i--forms the borrower
that the borrower has a right to reinstate after acceleration , the right <o reinstate after
acceleration contained in the paragraph 10 of the plaintiff mortgage ith the Carrington
Mortgage as follows:
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 7 of 10

18- Plaintiff has alleged herein above that any notice sent purporting to ‘ate compliance with
the paragraph 9 of the Plaintiff mortgage with the Carrington Mortg-ge failed to
contained the requires information as described in the said paragrap™. and further failed to
state with specify the condition the plaintiff is requires to meet in 0: ler to exercise her
rights to reinstate the mortgage after acceleration pursuant to paragrcph 9 of the Plaintiff
mortgage .

19 — The as such , there was no compliance with the terms of the mortgage which would have
allowed the defendant to exercise the staury power of sale as indicated above.

20-NO proper notice of Default was sent to the plaintiff in accordance with the terms of the
mortgage .

21- AS a result no acceleration letter could be sent to the plaintiff , nor ~ suld the mortgage
exercise the statuary power of the sale. .

4.

NH -

C

22- Pursuant to the terms of the plaintiff mortgage compliance with the sbligations of the
lender as set forth in the paragraph 9 and the paragraph 10 of the plainti*f mortgage with the
condition precedent to acceleration and the exercise of the statuary pow>r of sale.

23- Plaintiff never received an acceleration notice or notice of Default pursuant to the terms
of the plaintiff mortgage with the Carrington mortgage.

24- Due to this failure to comply with the terms of the mortgage , no en*ity was contractually
authorized to exercise the statutory power of sale and foreclose on the >laintiff

Mortgage and sell the subject property at the mortgage foreclosure sale- the auction
constituted a breach of contract , resulting in dames to the plaintiff.

25- As a result of the above noted improper and invalid exercise of the :“atutory power of
sale and purported foreclosure sale, the plaintiff mortgage loan account -vas charged fees and
costs and expenses for the certified mail , advertising costs , legal fees , suctioneer costs and
other charge which were reflected in their monthly mortgage statements.
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 8 of 10

26- The plaintiff incurred emotional injuries and damages due to the imrroper foreclosure of

their home without Defendant first complying with the terms of the mor‘yage ,.
v

27- The Defendant breach of contract and failure to comply with terms <f the mortgage as
noted herein above , are the direct cause of harms alleged herein and no* plaintiff failure to
make their mortgage payments.

28- Therefore , plaintiffs would not suffered the harms as noted were it rot for the defendant
breach of mortgage contract as noted herein>

29- The defendant failure to comply with the terms oft the mortgage isin violation of L.L.C.
.183 section 21. The foreclosure is therefore void . us Bank .Nat. ASSC 7IATION v. Ibanez,
458 Mass.637, 647 (2011) ( the term power of sale, G.L. c. 183 section ’.1 must strictly
adhere to ) also in the case of the Paiva V. Bank of New YORK Mellor. , USDC Mass . 14-
1453, August 11, 2015 the court found the foreclosure is void..

30- The plaintiff is entitled to an injunction preventing the transfer of rights , title and interest
in their property.

31- Plaintiff is entitled to be returned to their status and circumstances “rior to the wrongful
foreclosure and sale.

32- plaintiff entitle to actual monetary , punitive damages , restitution, <“:d equitable relief
and all other as provided by the law. 2
}
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 9 of 10

COUNT II
if ,
BREACH OF CONTRACT AND FAILURE TO COMPLY WITH COLIDITION S
PRECEDENT TO EXERCISE THE STATUTORY POWER OF SALE

33- Plaintiff repeat and re- alleged every allegation above as if set forth “erein in full.

34- As described above, the mortgage contract entered into by plaintiff s constitutes a valid
offer.

35- Upon plaintiffs executing the mortgage contract and giving it to their lender, the lender
accepted that offer.

36 — The defendant failure to comply with the term of the mortgage is ¢-breach of contract
and also in violation of G.L.C. 183 section 21 . the foreclosure therefore is void U.S.BANK
ASSOCIATION V. Ibanez, 458 Mass .637 , 647 (2011) the term the p--wer of sale by the
Carrington mortgage must be strictly adhere to ).

Wherefore . Plaintiff respectfully request for the following reliefs: '

1- The court respectfully order to void the the foreclosure and the mortgagee foreclosure
sale of the subject plaintiff property void.

2- The court respectfully order the plaintiff status return to the pre foreclosure status

3- The court respectfully order judgement for plaintiff and award damz.zes for wrongful

foreclosure.
1
Case 1:20-cv-12206 Document1 Filed 12/11/20 Page 10 of 10

4. The plaintiff respectfully demand jury trial.

Date : / a Respectfully Submitted by the plaintiff :
-/o- se 7°
